OPINION OF THE COURT
John S. Lockman, J.
Motion to vacate a satisfaction of judgment, though unopposed, is denied, without prejudice.
Plaintiff secured a judgment for $626.58 against defendant upon a retail installment credit agreement. Defendant paid $400 on July 6, 1982. On August 5, 1982, plaintiff’s attorney received a third-party check in payment of the balance. On August 18, 1982, he filed a satisfaction of judgment. Thereafter, the third-party check was returned for insufficient funds.
Having accepted the third-party check, plaintiff cites no authority which would entitle him to vacating the satisfaction. Clearly, he has a cause of action against the maker of the check. (Uniform Commercial Code, § 3-122.) Absent authority to support the granting of the relief sought, the court is constrained to deny the motion but without prejudice.